                                                                         Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


JEROME D. RUFFINS,
    Plaintiff,

vs.                                          Case No.: 3:16cv703/RV/EMT

DEPUTY JARRETT BENJAMIN DESILVA, et al.,
     Defendants.
____________________________/

                                    ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on

February 13, 2020 (ECF No. 107). The parties have been furnished a copy of the

Report and Recommendation and afforded an opportunity to file objections pursuant

to Title 28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The Chief Magistrate Judge’s Report and Recommendation (ECF NO.

107) is adopted and incorporated by reference in this order.
                                                                       Page 2 of 2



       2.      Defendants’ Motion for Contempt of Court and Motion for Sanctions

(ECF No. 91) is GRANTED and this case DISMISSED with prejudice as a second

sanction for Plaintiff’s hindrance of the discovery process.

       DONE AND ORDERED this 16th day of March, 2020.



                                /s/ Roger Vinson
                                ROGER VINSON
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:16cv703/RV/EMT
